Appellate Case: 22-5000        Document: 010110692952       Date Filed: 06/06/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                           Tenth Circuit

                                FOR THE TENTH CIRCUIT                               June 6, 2022
                            _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                            No. 22-5000
                                                     (D.C. Nos. 4:09-CR-00043-SPF-2 &
  OSCAR AMOS STILLEY,                                    4:21-CV-00361-SPF-CDL)
                                                                (N.D. Okla.)
           Defendant - Appellant.
                          _________________________________

                ORDER DENYING CERTIFICATE OF APPEALABILITY*
                       _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________


        Oscar Stilley was convicted by a jury in the Northern District of Oklahoma of one

 count of conspiracy to defraud the United States and two counts of aiding and abetting

 tax evasion. He appealed his conviction and we affirmed in an order consolidating related

 cases. See United States v. Springer, 444 F. App’x 256 (10th Cir. 2011). His conviction

 became final on December 20, 2011, when the deadline to file a writ of certiorari had

 passed.

        Almost ten years later, on September 1, 2021, Stilley filed a petition in the district

 court under 28 U.S.C. § 2255. His petition raised thirteen claims for relief. The district


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-5000       Document: 010110692952          Date Filed: 06/06/2022         Page: 2



 court dismissed the § 2255 petition as untimely, rejecting his proposed excuses based on

 equitable tolling, actual innocence, and the inapplicability of § 2255’s one-year

 limitations period. The district court also denied Stilley’s request for a certificate of

 appealability (“COA”), a prerequisite to appealing the merits of a § 2255 petition. Stilley

 appealed the dismissal of his petition and now seeks a COA from our court.

        A COA may be issued only if the appellant “has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing, the

 appellant must establish “that reasonable jurists could debate whether (or, for that matter,

 agree that) the petition should have been resolved in a different manner or that the issues

 presented were adequate to deserve encouragement to proceed further.” Miller-El v.

 Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted).

        The district court noted that Stilley was nearly nine years too late in filing his

 § 2255 petition. The district court applied our circuit’s case law and held that Stilley’s

 § 2255 petition fell outside the one-year limitations period under § 2255(f), and that

 Stilley hadn’t offered a persuasive reason to toll the limitations period.

        At bottom, Stilley must have diligently pursued his federal habeas claim but

 didn’t. His brief points to no errors in the district court’s statute-of-limitations or tolling

 analyses. Even if we were to accept Stilley’s representations about, for example, the

 government’s conduct with respect to his previous direct appeal, Stilley’s brief still fails

 to explain why he waited almost nine years after the limitations period expired to file his

 petition. Thus, having reviewed the record before us, we find that reasonable jurists



                                                 2
Appellate Case: 22-5000    Document: 010110692952        Date Filed: 06/06/2022    Page: 3



 wouldn’t disagree with the district court’s thorough order. We therefore deny a COA and

 dismiss the appeal.1


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




        1
         On May 23, 2022, Stilley filed a document styled as a “Motion to Recall the
 Mandate in 10-5057.” As we understand the filing, Stilley is requesting that we withdraw
 the mandate from his previously affirmed criminal conviction. We decline to consider
 this motion as it is unrelated to the COA issue in this case.
                                            3